Title: From John Adams to William Fitzhugh, Jr., 11 June 1800
From: Adams, John
To: Fitzhugh, William, Jr.



To the Citizens of Alexandria
Alexandria June 11 1800

I receive from the Citizens of Alexandria, this kind salutation on my first Visit to Virginia with much pleasure.
In the earlier Part of my Life I felt at sometimes an inexpressible Grief and at others an unutterable Indignation at the Injustice and Indignities which I thought wantonly heaped on my innocent virtuous, peaceable and unoffending Country. And perceiving that the American People from New Hampshire to Georgia felt and thought in the same manner, I determined to refusing all favours and accept no Obli renouncing all personal Obligations to the Aggressors, to run every hazard with my Countrymen at their invitation, by Sea & Land in opposition and Resistance; well knowing that if We Should be unfortunate, all the Pains and all the disgrace which Injustice and Cruelty could inflict would be my destin the destination of my me and mine.
Providence Smiled on our well meant Endeavours and perhaps in no particular more remarkably than in giving Us your incomparable Washington for the Leader of our Armies
our Country has Since enjoyed an enviable Tranquility and uncommon prosperity. We are grown a great People. Thus City and many others which I have Seen Since I left Philadelphia exhibit very striking Proofs of our Increase on which I Congratulate you. May no Error or Misfortune throw a Veil over the bright Prospect before Us.
John Adams